COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
  D. BRENT LEMON D/B/A                                           No. 08-15-00309-CV
  LAW OFFICE OF D. BRENT LEMON,                  §
                                                                     Appeal from
                         Appellant,              §
                                                              County Court at Law No. 5
  v.                                             §
                                                               of Dallas County, Texas
  DANIEL HAGOOD,                                 §
                                                                (TC # CC-11-03989-E)
                         Appellee.               §


                                       JUDGMENT

       This Court has considered this cause on the record and concludes that there was error in

the judgment. We therefore reverse the judgment of the court below and render judgment that

Appellee take nothing. We further order that the Appellant recover from Appellee all costs, for

which let execution issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 26TH DAY OF JULY, 2017.



                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.
Hughes, J., not participating